DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                WILLIE SLADE,
                                  Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D17-957

                                [August 2, 2017]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox,
Judge; L.T. Case Nos. 312009CF001615B and 311992CF000115A.

   Willie Slade, Live Oak, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Matthew Steven
Ocksrider, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed without prejudice to appellant’s right to refile his Florida Rule
of Criminal Procedure 3.800(a) motion to correct illegal sentence with
supporting record documentation attached on his claim of an oral versus
written sentencing discrepancy. Zill v. State, 162 So. 3d 83 (Fla. 4th DCA
2014).

GERBER, C.J., CIKLIN and FORST, JJ., concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.